NORTHCUTT, Judge.
Donna Rooney questions the circuit court’s child support award in a split custody situation. In particular, she challenges the court’s determination that Mr. Rooney’s child support obligation should be calculated according to the split custody child support formula articulated in Gingola v. Velasco, 668 So.2d 1054 (Fla. 2d DCA 1996), and Winters v. Katseralis, 623 So.2d 613 (Fla. 2d DCA 1993). We decline Ms. Rooney’s suggestion that we recede from the formula set forth in those cases in favor of that proposed by Judge Warner in her well-considered dissent in Simpson v. Simpson, 680 So.2d 1085 (Fla. 4th DCA 1996). Even so, when we recalculated the award using the undisputed underlying data, we discovered that Ms. Rooney was shortchanged due to a typographical error involving the transposition of numbers in the amount awarded. Instead of a monthly support amount of $414.79, the figure should be $441.79. Accordingly, we remand for this correction.
We calculated the child support obligation as follows. The father’s net monthly income of $4,363 and the mother’s in the amount of $1,036 total $5,399. The father’s share is 81%, and the mother’s is 19%. When the combined net monthly income is $5,400, the guidelines support amount for three children is $2,037. That figure, divided by three, is $679 for each of the three children, or $1,358 for the two children in the father’s care. The father’s obligation for the one child in the mother’s care is 81% of $679, or $549.99. The mother’s obligation for the two children who reside with the father is 19% of $1,358, or $258.02. The father’s basic child support obligation is the difference between the two figures,, or $291.97. This amount is reduced by a credit for the mother’s $19 share of the $100 paid by the father for health insurance for all three children.
The resulting figure must be adjusted for daycare expenses. After the statutory reduction, the father’s allowable daycare expense is $192.19, and the mother’s is $253.50. The father’s 81% share of the mother’s daycare expense is $205.34, and’ the mother’s 19% share of the father’s daycare expense is $36.52. The difference, $168.82, is added to the father’s support obligation.
To recapitulate, Mr. Rooney’s child support obligation equals $549.99 less Ms. Rooney’s basic obligation of $258.02, or $291.97, less a $19 credit for health insurance, and plus the daycare expense of $168.82. The correct award is $441.79.
Affirmed, but remanded for correction of a typographical error.
FULMER, A.C.J., and GREEN, J„ Concur.